Exhibit 10.5

SEVERANCE AGREEMENT

This Severance Agreement (“Agreement”) is entered into as of April 5, 2011 by
and between Pacific Gas and Electric Company (the “Company”) and John S. Keenan
(“Executive”) (each a “Party,” and together , the “Parties”) and sets forth the
terms and conditions of Mr. Keenan’s separation from employment with the
Company.

WHEREAS, Executive is employed by the Company as its Chief Operating Officer;

WHEREAS, Executive will end his employment with the Company on April 30, 2011
(the “Last Date of Employment”) and become retired effective May 1, 2011;

WHEREAS, the Parties wish resolve any and all disputes that may exist between
them;

NOW, THEREFORE, in consideration of the mutual promises made herein and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties hereby agree as follows:

 

1. Resignation from Employment.

(a)     Executive shall be deemed to have resigned from his employment with the
Company and from all offices and directorships (if any) held with the Company
and any of the Company’s parents, affiliates and/or subsidiaries (“Affiliates”)
on the Last Date of Employment. Executive shall retire on May 1, 2011. Executive
shall promptly execute such documents as the Company and/or its Affiliates may
reasonably deem necessary or desirable to effectuate the foregoing retirement,
so long as such documents are consistent with this Agreement. Executive
acknowledges that, except as provided or referenced in this Agreement, he shall
have no further rights to any compensation or benefits from the Company or its
Affiliates.

(b)     Until the Last Date of Employment, Executive will, as requested by the
Company, (i) continue to devote his best skill and perform his duties as Chief
Operating Officer, (ii) cooperate and participate in employee meetings, and
(iii) cooperate in communications with media, investment community, regulators,
elected officials, and other policymakers, government officials and other
stakeholders.

(c)     Through the Last Date of Employment, Executive shall continue to receive
his base salary and benefits as in effect on March 31, 2011.

(d)     On the Last Date of Employment, Executive shall be paid any unpaid base
salary through the Last Date of Employment and any accrued, unused vacation.

 

1



--------------------------------------------------------------------------------

(e)     After Executive’s Last Day of Employment and upon his May 1, 2011
retirement, Executive shall be eligible for benefits under the Pacific Gas and
Electric Company Retirement Plan and the Supplemental Executive Retirement Plan
of PG&E Corporation in accordance with the terms of those plans and Executive’s
distribution elections.

(f)     After Executive’s Last Date of Employment and upon his May 1, 2011
retirement, in accordance with the terms of the PG&E Corporation Long-Term
Incentive Plan (the “LTIP”), Executive shall be eligible for continued vesting
of benefits under the LTIP.

(g)     After Executive’s Last Date of Employment and upon his May 1, 2011
retirement, in accordance with the terms of the PG&E Corporation Special
Incentive Stock Ownership Premiums Plan (the “SISOP”), all unvested SISOPs shall
immediately vest.

(h)     Executive gives up any right or claim to future employment with the
Company and/or its Affiliates, including without limitation, any future
compensation or benefits, except as set forth in this Agreement and the parties’
Settlement Agreement executed concurrently with this Agreement and Mortgage
Subsidy Agreement Executive will submit within thirty (30) days of the Last Date
of Employment a request for reimbursement of any and all reasonable business
expenses not reimbursed on or before the Last Date of Employment which he has
incurred. Any request submitted by him will be reviewed and expenses reimbursed
in accordance with the Company’s normal reimbursement process and requirements.

(i)     Executive shall make a diligent search for, and deliver to the Company,
by the Last Date of Employment, (i) any document, materials, files or computer
files, or copies, reproductions, duplicates, transcriptions or replicas thereof
relating to the Company’s business or affairs or belonging to the Company or any
of its Affiliates, which are in his possession or control and (ii) all other
Company property (including, without limitation, laptop computer, blackberry,
identification cards, security access cards, credit cards etc.) that are in his
possession or control.

 

2. Severance.

(a)     Severance Benefits. Provided that Executive signs, delivers, and does
not revoke this Agreement within the time-frames specified in Section 5(e), the
Company will provide the following severance benefits:

(i)     No sooner than the eighth (8th) day after Executive delivers to the
Company a signed copy of this Agreement (the “Effective Date”), and no later
than April 20, 2011 pay to Executive in a single lump sum, of $2,278,449. (TWO
MILLION TWO HUNDRED SEVENTY-EIGHT THOUSAND AND FOUR HUNDRED FORTY-NINE DOLLARS),
less applicable withholdings and deductions. In the event of Executive’s death,
the benefits payable herein shall be payable to the Executive’s estate and/or
heirs.

 

2



--------------------------------------------------------------------------------

(b)     Exclusivity of Benefits. Except as expressly provided in Sections 1 and
2 of this Agreement, Executive is not entitled to any additional payments or
benefits in connection with Executive’s employment or the termination thereof or
under or in connection with any contract, agreement or understanding between
Executive and the Company and Affiliates, unless they have been set forth in the
Settlement Agreement executed concurrently with this Agreement or Mortgage
Subsidy Agreement.

 

3. Non-Disparagement/Public Statements.

(a)     Executive covenants never to disparage the Company or Affiliates, or any
product or service of the Company or Affiliates, or any past or present
employee, officer or director of the Company or any Affiliate, or any member of
any Board of Directors of any entity affiliated with the Company.

(b)     The Company covenants that directors and officers of the Company and its
Affiliates shall not while employed by or serving as a member of the Board, as
the case may be, disparage Executive.

(c)     [INTENTIONALLY DELETED]

(d)     The Company shall file a Form 8-K Report.

(e)     This Agreement shall not be construed or applied so as to limit any
person from giving truthful information or testimony in any lawsuit or action or
from providing candid, truthful information to any governmental or regulatory
body or any self-regulatory organization.

 

4. No Unfair Competition.

(a)     Executive will not engage in any unfair competition against the Company
or its Affiliates.

(b)     For a period of one year after the Effective Date, Executive will not,
directly or indirectly, solicit or contact for the purpose of diverting or
taking away or attempt to solicit or contact for the purpose of diverting or
taking away:

(i)     any existing customer of the Company or its Affiliates;

(ii)     any prospective customer of the Company or its Affiliates about whom
Executive acquired information as a result of any solicitation efforts by the
Company or its Affiliates, or by the prospective customer, during Executive’s
employment with the Company;

(iii)     any existing vendor of the Company or its Affiliates;

(iv)     any prospective vendor of the Company or its Affiliates, about whom
Executive acquired information as a result of any solicitation efforts by the
Company or

 

3



--------------------------------------------------------------------------------

its Affiliates, or by the prospective vendor, during Executive’s employment with
the Company;

(v)     any existing employee, agent or executive of the Company or its
Affiliates, to terminate or otherwise alter the person’s or entity’s employment,
agency or Executive relationship with the Company or its parent, affiliates or
subsidiaries; or

(vi)     any existing employee, agent or executive of the Company or its
Affiliates, to work in any capacity for or on behalf of any person, company or
other business enterprise that is in competition with the Company or its
Affiliates.

 

5. Release of Claims.

(a)     General Release. Executive, on behalf of himself, his heirs, estate,
trust(s), successors and assigns, hereby releases and forever discharges the
“Releasees” hereunder, consisting of the Company and its Affiliates, and each of
their respective partners, members, managers, associates, affiliates,
subsidiaries, successors, heirs, assigns, agents, directors, officers,
employees, shareholders, benefit plans and related trusts, representatives,
lawyers, insurers, and all persons acting by, through, under or in concert with
them, or any of them, of and from any and all Claims, as defined in
Section 5(b), except as provided in Section 5(c).

(b)     Claims Released. The “Claims” released herein include any and all manner
of action or actions, cause or causes of action, in law or in equity, suits,
debts, liens, contracts, agreements, promises, liability, claims, demands,
damages, losses, costs, attorneys’ fees or expenses, of any nature whatsoever,
known or unknown, fixed or contingent, which he now has or may hereafter have
against the Releasees, or any of them, by reason of any matter, cause, or thing
whatsoever from the beginning of time to the date hereof. Without limiting the
generality of the foregoing, Claims shall include: any claims in any way arising
out of, based upon, or related to Executive’s employment by or service as a
director to any of the Releasees, or any of them, or the termination thereof;
any claim for wages, salary, commissions, bonuses, fees, incentive payments,
profit-sharing payments, expense reimbursements, leave, vacation, severance pay
or other benefits; any alleged breach of any express or implied contract of
employment; any alleged torts or other alleged legal restrictions on the
Company’s rights to terminate the employment of Employee; and any alleged
violation of any federal, state or local statute or ordinance including, without
limitation, Claims arising under: the Age Discrimination in Employment Act, as
amended, 29 U.S.C. § 621, et seq.; Title VII of the Civil Rights Act of 1964, as
amended by the Civil Rights Act of 1991, 42 U.S.C. § 2000 et seq.; the Equal Pay
Act, as amended, 29 U.S.C. § 206(d); the Civil Rights Act of 1866, 42 U.S.C. §
1981; the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq.; the
Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.; the False
Claims Act , 31 U.S.C. § 3729 et seq.; the Employee Retirement Income Security
Act, as amended, 29 U.S.C. § 1001 et seq.; the Worker Adjustment and Retraining
Notification Act, as amended, 29 U.S.C. § 2101 et seq. the Fair Labor Standards
Act, 29 U.S.C. § 215 et seq., the Sarbanes-Oxley Act of 2002; the California
Fair Employment and Housing Act, as amended, Cal. Lab. Code § 12940 et seq.; the
California Equal Pay Law, as amended,

 

4



--------------------------------------------------------------------------------

Cal. Lab. Code §§ 1197.5(a), 1199.5; the Moore-Brown-Roberti Family Rights Act
of 1991, as amended, Cal. Gov’t Code §§ 12945.2, 19702.3; the California Labor
Code; the California WARN Act, Cal. Lab. Code § 1400 et seq.; the California
False Claims Act, Cal. Gov’t Code § 12650 et seq.; the California Corporate
Criminal Liability Act, Cal. Penal Code § 387; or under the California Labor
Code, or any other federal, state or local law.

(c)     Claims Not Released. Notwithstanding the generality of the foregoing,
the Claims released shall not include the “Unreleased Claims,” which consist of:
any claim or right:

(i)     to indemnification under California Labor Code Sections 2800 or 2802,
the Company’s articles of incorporation or bylaws, and any policy of directors
and officers insurance;

(ii)     Executive’s rights under this Agreement and the Settlement Agreement
executed concurrently with this Agreement and the Mortgage Subsidy Agreement;

(iii)     Executive’s vested rights under any pension or welfare benefit plan;

(iv)     for unemployment insurance benefits;

(v)     for worker’s compensation benefits; or

(vi)     that may not be released by private agreement.

(d)     Unknown Claims. EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE IS HEREBY ADVISED
OF AND IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542,
WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

(e)     Review and Revocation. Executive agrees and acknowledges that this
Agreement includes a waiver and release of all claims that Executive has or may
have under the Age Discrimination in Employment Act of 1967, as amended, 29
U.S.C. § 621, et seq. (“ADEA”). The following terms and conditions apply to and
are part of the waiver and release of the ADEA claims under this general
release:

 

5



--------------------------------------------------------------------------------

(i)     This Agreement is written in a manner calculated to be understood by
Executive.

(ii)     The waiver and release of claims under the ADEA contained in this
Agreement does not cover rights or claims that may arise after the date on which
Executive signs this Agreement.

(iii)     This Agreement provides for consideration in addition to anything of
value to which Executive is already entitled.

(iv)     Executive is hereby advised to consult an attorney before signing this
Agreement.

(v)     Executive has been granted twenty-one (21) days after receiving this
Agreement to decide whether or not to sign this Agreement. If Executive signs
this Agreement prior to the expiration of the twenty-one (21) day period,
Executive does so voluntarily and after having had the opportunity to consult
with an attorney, and Executive hereby waives the remainder of the twenty-one
(21) day period. The twenty-one (21) day period shall not restart in the event
of changes to this Agreement, other than material changes.

(vi)     Executive has the right to revoke this Agreement within seven (7) days
of signing this Agreement. In the event this Agreement is revoked, this
Agreement and the Settlement Agreement will be null and void in their entirety,
and Executive will not be entitled to the Severance Benefits as provided in
Section 2 of this Agreement.

(vii)     If Executive wishes to revoke this Agreement, Executive must deliver
written notice stating Executive’s intent to revoke this Agreement to the
Company’s Senior Vice President, Human Resources, John R. Simon, on or before
5:00 p.m. on the seventh (7th) Day after the date on which Executive signs this
Agreement.

(f)     No Assignments of Claims. Executive represents and warrants that there
has been no assignment or other transfer of any interest in any Claim that
Executive may have against the Releasees, or any of them, and Executive agrees
to indemnify and hold the Releasees, and each of them, harmless from any
liability, Claims, demands, damages, costs, expenses and attorneys’ fees
incurred by the Releasees, or any of them, as the result of any such assignment
or transfer or any rights or Claims under any such assignment or transfer. It is
the intention of the Parties that this indemnity does not require payment as a
condition precedent to recovery by the Releasees against Executive under this
indemnity.

(g)     No Actions. Executive agrees that if Executive hereafter commences any
suit arising out of, based upon, or relating to any of the Claims released
hereunder or in any manner assert against the Releasees, or any of them, any of
the Claims released hereunder, then Executive will pay to the Releasees, and
each of them, in addition to any other damages caused to the Releasees thereby,
all attorneys’ fees incurred by the Releasees in defending or otherwise
responding to said suit or Claim. The foregoing shall not apply to:
(1) Executive’s right to file a charge with the United States Equal

 

6



--------------------------------------------------------------------------------

Employment Opportunity Commission; provided, however, that Executive hereby
waives any right to any damages or individual relief resulting from such charge;
or (2) any suit or Claim to the extent it challenges the effectiveness of this
release with respect to a claim under the Age Discrimination in Employment Act.

(h)     No Admission. Executive understands and agrees that neither the payment
of any sum of money nor the execution of this Release shall constitute or be
construed as an admission of any liability whatsoever by the Releasees, or any
of them, who have consistently taken the position that they have no liability
whatsoever to him.

(i)     No Reliance. Executive acknowledges that different or additional facts
may be discovered in addition to what is now known or believed to be true by
Executive with respect to the matters released in this Agreement, and Executive
agrees that this Agreement shall be and remain in effect in all respects as a
complete and final release of the matters released, notwithstanding any
different or additional facts.

 

6. Notices.

Any notice required or permitted under this Agreement shall be given in writing
and shall be deemed effectively given upon the earliest of personal delivery,
actual receipt or the third (3rd) full business day following deposit in the
United States mail with postage and fees prepaid, addressed to the other Party
hereto at such Party’s address shown below or at such other address as such
Party may designate by ten (10) calendar days’ advance written notice to the
other Party hereto. The addresses for notices are as follows:

 

For the Company:

  

John R. Simon

Senior Vice President, Human Resources

Pacific Gas and Electric Company

77 Beale Street

San Francisco, CA 94177

With a copy to:

  

Stacy Campos

Law Department

PO Box 7442

San Francisco, CA 94120

For Executive:

  

John S. Keenan

104 Genoe’s Point Road SW

Supply, North Carolina 28462

With a copy to:

  

Raymond N. Stella Erlach

LAW OFFICES OF RAYMOND N.

STELLA ERLACH

275 Battery Street, Suite 2600

San Francisco, CA 94111

 

7



--------------------------------------------------------------------------------

7. Severability.

If any term, provision, covenant or condition of this Agreement is held by a
court of competent jurisdiction to exceed the limitations permitted by
applicable law, as determined by such court in such action, then the provisions
will be deemed reformed to apply to the maximum limitations permitted by
applicable law so long as the rights, duties and obligations of the Parties have
been served and the Parties hereby expressly acknowledge their desire that in
such event such action be taken. Notwithstanding the foregoing, the Parties
further agree that if any term, provision, covenant or condition of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the provisions shall remain in full force and
effect and in no way shall be affected, impaired or invalidated so long as the
right, duties and obligations of the parties have been served.

 

8. Entire Agreement; Amendment.

This Agreement represents the entire agreement and understanding among the
Parties concerning Executive’s employment and separation from the Company and,
except as expressly set forth herein and in the Settlement Agreement and
Mortgage Subsidy Agreement, supersedes and replaces any and all prior agreements
and understandings concerning Executive’s relationship with the Company and his
compensation from the Company. This Agreement may only be amended by a writing
signed by both Executive and the President of the Company. Notwithstanding the
foregoing, Executive’s obligations under any confidentiality, intellectual
property and/or assignment of inventions agreement shall survive the Last Date
of Employment and shall not be amended, limited or superseded by this Agreement.

 

9. Waiver.

The failure of either Party to this Agreement to enforce any of its terms,
provisions or covenants shall not be construed as a waiver of the same or of the
right of such Party to enforce the same. Waiver by either Party hereto of any
breach or default by the other Party of any term or provision of this Agreement
shall not operate as a waiver of any other breach or default.

 

10. Governing Law.

This Agreement and all rights, duties and remedies hereunder shall be governed
by and construed and enforced in accordance with the laws of the State of
California, without reference to its conflict of law rules.

 

11. Dispute Resolution

Any dispute arising under or relating in any way to this Agreement shall be
submitted to arbitration in San Francisco, California, or such other venue as
the Parties may mutually determine, in front of a single arbitrator who is a
member of the panel of former judges affiliated with the Judicial Arbitration
Mediation Services (the “JAMS”), in accordance with the Employment Arbitration
Rules of the American Arbitration

 

8



--------------------------------------------------------------------------------

Association then in effect, as the exclusive remedy for such dispute. Each Party
shall submit a list of three names of proposed arbitrators from the JAMS panel.
If the Parties cannot mutually agree on an arbitrator from such lists, each
Party shall strike two names from the other Party’s list, and the arbitrator
shall then be chosen at random by the JAMS from the two remaining names. The
Parties agree that such arbitration will be confidential and that no details,
descriptions, settlements, or other facts concerning such arbitration shall be
disclosed or released to any third party without the specific written consent of
the other Party, unless required by law or in connection with enforcement of any
decision in such arbitration. Any claim for punitive damages is waived by the
parties and any damages awarded in such arbitration shall not include punitive
damages. The award of the arbitrator may be entered as a judgment in any court
of competent jurisdiction.

 

12. Successors and Assigns.

This Agreement shall be binding upon, and shall inure to the benefit of, the
Parties and their respective heirs, administrators, representatives, executors,
successors and assigns. In the event of Executive’s death, the benefits payable
under this Agreement shall be payable to the Executive’s estate and/or heirs.
Notwithstanding the foregoing, Executive shall not assign any of his rights or
delegate any of his obligations under this Agreement without obtaining the prior
express written consent of the Company.

 

13. Confidentiality.

Executive will not, directly or indirectly, provide to any person or entity any
information that concerns or relates to the negotiation of or circumstances
leading to the execution of this Agreement or to the terms and conditions
hereof, provided that Executive may make disclosure of the foregoing: (a) to the
extent that such disclosure is specifically required by law or legal process or
as authorized in writing by the Company; (b) to Executive’s tax advisor(s) or
accountant(s) as may be necessary for the preparation of tax returns or other
reports required by law; (c) to Executive’s attorney(s); and/or (d) to members
of Executive’s immediate family, provided, that prior to disclosing any such
information (except disclosures required by law or legal process or as
authorized in writing), Executive will inform the recipients that they are bound
by the limitations of this Section.

 

14. Attorneys’ Fees.

The Parties shall bear their own attorneys’ fees and expenses in connection with
any dispute arising out of this Agreement; provided, however, that the Company
agrees to reimburse Executive up to $15,000 for the fees of his counsel in
negotiating this Agreement, which sum the Company agrees is reasonable.
Attorneys’ fees shall be paid no later than April 20, 2011. In the event of any
arbitration or litigation arising out of a dispute as to the interpretation,
enforcement or breach of this Agreement, the prevailing party shall be entitled
to an award of its attorneys’ fees, expert witness expenses and legal costs
reasonably incurred.

 

9



--------------------------------------------------------------------------------

15. Authority.

Executive has full authority to enter into and to bind himself to this
Agreement. This Agreement is subject to the approval of the Compensation
Committee of the Board of Directors of PG&E Corporation. Upon such approval, the
Company has full authority to enter into and to bind itself to this Agreement.

 

16. Construction.

The parties acknowledge that they and their respective counsel have reviewed
this Agreement in its entirety and have had a full and fair opportunity to
negotiate its terms. Each Party therefore waives all applicable rules of
construction that any provision of this Agreement should be construed against
its drafter, and agrees that all provisions of the Agreement shall be construed
as a whole, according to the fair meaning of the language used.

 

17. Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

 

18. Acknowledgement.

The Parties acknowledge that they have each read this Agreement and understand
its terms. By signing this Agreement, the Parties acknowledge and agree that
they enter into this Agreement knowingly, voluntarily and without coercion, and
that they do not rely, and have not relied, on any fact, representation,
statement or assumption other than as specifically set forth in this Agreement.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above.

 

COMPANY:     Pacific Gas and Electric Company           CHRISTOPER P. JOHNS    
  By:   Christopher P. Johns         President           JOHN R. SIMON       By:
  John R. Simon         Senior Vice President, Human Resources   EXECUTIVE:    
John S. Keenan           JOHN S. KEENAN

 

11